Citation Nr: 0213175	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
by syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jackson, Counsel








INTRODUCTION

The veteran had active service from August 1977 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 2000, 
which denied service connection for neurocardiogenic syncope.


FINDING OF FACT

A disability manifested by syncope had its onset while the 
veteran was on active duty.  


CONCLUSION OF LAW

A disability manifested by syncope was incurred in active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statements of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate her claim.  Any deficiency 
of notice or assistance is not prejudicial to the veteran, 
given the favorable Board decision in this case.  No further 
assistance in developing the facts pertinent to the issue is 
required.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records show that in May 1980, while waiting 
to be seen, the veteran experienced apparent syncope and fell 
to the floor.  This had happened numerous times previously, 
and extensive work-up had failed to disclose any etiology.  
Physical examination was normal, although she was anxious and 
had a depressed affect, and the assessment was situational 
anxiety.  

Subsequent to service, although the record does not show 
treatment for many years, an evaluation at Baptist Hospital 
in April 1999 included a diagnosis of syncope, manifested by 
loss of consciousness lasting a few seconds.  In an undated 
letter received in January 2002, S. Nicol, M.D., wrote that 
he had been the veteran's primary care provider for the last 
four years, and that she had been diagnosed with neuro-
cardiogenic syncope, which was more likely than not the same 
condition that she suffered in service, on review of her old 
records.  There is no medical evidence in contradiction of 
this statement.

The appellant states that she has had numerous episodes of 
"passing out" which began when she was in service.  
Additionally, in a statement dated in September 1999, the 
veteran's father described numerous syncopal episodes the 
veteran had experienced over the years, beginning in 1980.  
Accordingly, the Board finds that there is sufficient proof 
of continuity of symptomatology to trace current syncopal 
episodes, to onset during active duty.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet.App. 488 (1997).  A disability 
manifested by syncope was incurred in active service, and 
service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in granting this benefit.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a disability manifested by syncope is 
granted.



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

